UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30820 TIKCRO TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) ISRAEL (Jurisdiction of incorporation or organization) POB 87, Hadera 3810002, Israel (Address of principal executive offices) Aviv Boim, T: +972-4-671-5933, info@tikcro.com POB 87, Hadera 3810002, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class None Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 8,898,861 Ordinary Shares, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesýNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer ý Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ýIFRS as issued by the IASB oOther o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesý No ii TABLE OF CONTENTS PART I 1 ITEM 1. Identify of Directors, Senior Management and Advisors 1 ITEM 2. Offer Statistics and Expected Timetable 1 ITEM 3. Key Information 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 3 C. Reasons for the Offer and Use of Proceeds 3 D. Risk Factors 4 ITEM 4. Information on the Company 17 A. History and Development of the Company 17 B. Business Overview 17 C. Organizational Structure 24 D. Property, Plants and Equipment 24 ITEM 4A. Unresolved Staff Comments 24 ITEM 5. Operating and Financial Review and Prospects 24 A. Operating Results 24 B. Liquidity and Capital Resources 24 C. Research and Development, Patents and Licenses 29 D. Trend Information 30 E. Off-balance Sheet Arrangements 30 F. Tabular Disclosure of Contractual Obligations 30 ITEM 6. Directors, Senior Management and Employees 30 A. Directors and Senior Management 30 B. Compensation 32 C. Broad Practices 33 D. Employees 39 E. Share Ownership 39 iii ITEM 7. Major Shareholders and Related Party Transactions 40 A. Major Shareholders 40 B. Related Party Transactions 40 C. Interests of Experts and Counsel 41 ITEM 8. Financial Information 41 A. Consolidated Statements and other Financial Information 41 B. Significant Changes 41 ITEM 9. The Offer and Listing 41 A. Offer and Listing Details 41 B. Plan of Distribution 43 C. Markets 43 D. Selling Shareholders 43 E. Dilution 43 F. Expenses of the Issue 43 ITEM 10. Additional information 43 A. Share Capital 43 B. Memorandum and Articles of Association 43 C. Material Contracts 49 D. Exchange Controls 50 E. Taxation 50 F. Dividends and Paying Agents 60 G. Statement by Experts 60 H. Documents On Display 60 I. Subsidiary Information 60 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 60 ITEM 12. Description of Securities other than Equity Securities 61 iv PART II. 61 ITEM 13 Defaults, Dividend Averages and Delinquencies 61 ITEM 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 61 ITEM 15. Controls and Procedures 61 ITEM 16A. Audit Committee Financial Expert 62 ITEM 16B.Code of Ethics 63 ITEM 16C. Principal Accountant Fees and Services 63 ITEM 16D. Exemptions from Listing Standards for Audit Committees 63 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 63 ITEM 16F.Change in Registrant’s Certifying Accountant 63 ITEM 16G.Corporate Governance 63 ITEM 16H. Mine Safety Disclosure 64 PART III 64 ITEM 17. Financial Statements 64 ITEM 18. Financial Statements 64 ITEM 19. Exhibits 64 v PART I Unless the context otherwise requires, “Tikcro,” “us,” “we” and “our” refer to Tikcro Technologies Ltd., an Israeli company. References to “U.S. dollars,” and “$” are to the lawful currency of the United States of America, and references to “NIS” are to new Israeli shekels. As of December 31, 2014, the exchange rate published by the Bank of Israel was NIS 3.889 per $1.00. Statements in this Annual Report concerning our business outlook or future economic performance; anticipated revenues, expenses or other financial items; and statements concerning assumptions made or expectations as to any future events, conditions, performance or other matters, are “forward-looking statements” as that term is defined under the United States Federal Securities Laws. In some cases, you can identify forward-looking statements by our use of words such as “expect,” “anticipate,” “believe,” “intend,” “plan,” “seek” and “estimate” and similar expressions.Forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from those stated in such statements.Factors that could cause or contribute to such differences include, but are not limited to, those set forth under “Risk Factors” and elsewhere in this Annual Report as well as our reports on Form 6-K submitted to the Securities and Exchange Commission. ITEM 1. Identity of Directors, Senior Management and Advisors Not applicable. ITEM 2. Offer Statistics and Expected Timetable Not applicable. ITEM 3. Key Information A. Selected Financial Data We have derived the following selected financial data, with respect to the five years from 2010 through 2014, from the audited financial statements of Tikcro, which have been prepared in accordance with U.S generally accepted accounting principles. The selected financial data set forth below as of December 31, 2013 and 2014 and for each of the years ended December 31, 2012, 2013 and 2014 are derived from our audited financial statements which are incorporated by reference into this Annual Report. The selected financial data as of December 31, 2010, 2011 and 2012 and for the years ended December 31, 2010 and 2011 are derived from our audited financial statements which are not included in this Annual Report. You should read the selected financial data together with Item 5 “Operating and Financial Review and Prospects” and our financial statements included elsewhere or incorporated by reference in this Annual Report. 1 In 2014, we initiated a biotechnology project in the area of cancer immune checkpoints with the aim to develop new antibodies with superior clinical qualities for the treatment of cancer through the re-modulation of certain identified immune checkpoints. For that purpose, in December 2014 we entered into aresearch and license agreement with Yeda Research and Development Company Ltd. ("Yeda"), the technology transfer arm of the Weizmann Institute of Science (the "Weizmann Institute") in Israel.The agreement is for the development of new antibodies originating from specified research at the Weizmann Institute addressing identified targets of cancer immune checkpoints.Under the agreement, Tikcro will provide funding for further research at the Weizmann Institute to develop certain antibodies selected and verified in pre-clinical trials. The antibodies may have high selectivity and binding qualities towards cancer immune checkpoints. Please see Item 4.B “Business Overview” for more information. In July 2008, we acquired a minority stake in BioCancell Therapeutics, Inc., an Israel-based clinical-stage biopharmaceutical company, which stake was substantially liquidated in 2012. Please see Item 4.A “Information on the Company - History and Development of the Company - Recent Developments” for more information. 2 Years Ended December 31, (in thousands, except share and per share data) Statement of Operations Data: Research and development $
